La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
í — I
Los hechos que originaron la acción que hoy se encuen-tra ante nuestra consideración comenzaron el 19 de mayo de 1985, cuando el Sr. Edwin García Marrero y la Sra. Norma Meléndez Soberal decidieron formalizar su relación ante el Reverendo Antonio García de la Iglesia Unión Cris-tiana Misionera (Iglesia). Éstos contaban con diecinueve años de edad. En el “Certificado de Matrimonio” que obra en autos aparece que la hermana de la contrayente, la Sra. Nilda L. Meléndez Soberal, compareció bajo juramento en calidad de tutora de su hermana menor de edad. Ésta au-torizó a la peticionaria a contraer matrimonio. La madre del contrayente, la Sra. Carmen Marrero Figueroa, prestó su autorización para el casamiento de su hijo. Casi cinco meses después, el 6 de octubre de 1985, nació Edwin Yamil García Meléndez, producto de la relación entre los *80contrayentes. Éstos permanecieron juntos por varios años y, dentro de esa unión, procrearon dos hijos, los cuales se llevan entre sí un año de edad.
El 7 de agosto de 1997, aproximadamente doce años más tarde, el señor García Marrero presentó una demanda de liquidación de bienes contra la peticionaria Meléndez Soberal, en la que alegó que las partes habían cohabitado como marido y mujer, y que como producto de esta cohabi-tación procrearon dos hijos y establecieron una comunidad de bienes. Alegó que las partes habían concluido su rela-ción, por lo que procedía una liquidación de la comunidad compuesta entre ambos.
La peticionaria negó expresamente el hecho de la convi-vencia como marido y mujer; además, reconvino al alegar que ellos habían contraído matrimonio de buena fe. Ex-presó que por negligencia del Pastor Antonio García que ofició el matrimonio, el acta no fue enviada al Registro De-mográfico para su inscripción. Continuó alegando que el señor García Marrero abandonó a su familia para irse a vivir con otra mujer. Solicitó el cincuenta por ciento de to-dos los bienes habidos en el matrimonio y que se mantu-viese su residencia actual como hogar seguro de los meno-res Edwin Yamil y Emir Joely García Meléndez.
El 25 de febrero de 1998, el tribunal dictó una sentencia que se fundamentó en una estipulación habida entre las partes, la cual sólo contenía expresiones sobre la división de los bienes. En la sentencia, el tribunal simplemente in-cluyó lo que las partes habían estipulado en cuanto a la repartición de los bienes, los pasivos y activos habidos en-tre ellos. Nada mencionó sobre la reconvención y el alegado matrimonio entre la señora Meléndez Soberal y el señor García Marrero.
Once días antes de dictarse sentencia, el 14 de febrero de 1998, el señor García Marrero contrajo matrimonio con la Sra. Márilyn Guzmán Morales. Dicha unión se inscribió *81en el Registro Demográfico el 23 de febrero. Más de un año y medio después, el 2 de septiembre de 1999, la peticiona-ria presentó una demanda de divorcio por abandono y trato cruel contra el señor García Marrero. Alegó que las partes estaban casadas entre sí y que éste había expresado su intención de abandonar el hogar. Alegó, además, que el se-ñor García Marrero había cometido adulterio durante la existencia del vínculo matrimonial. Expresó que tenía in-terés en concluir con la sociedad legal de gananciales cons-tituida entre ambos y proceder a la liquidación de los bienes. El 22 de septiembre solicitó que el tribunal expi-diera una orden dirigida al Registro Demográfico para que se inscribiera tardíamente el matrimonio contraído entre ella y el señor García Marrero. Expresó en dicha moción que el 18 de febrero de 1997 había solicitado una copia del certificado de matrimonio al Registro Demográfico y éste le había expedido una Certificación Negativa sobre Acta de Matrimonio, por lo que el matrimonio, si hubo uno, nunca se inscribió.
Por otra parte, el 30 de junio de 1998, la Iglesia emitió una certificación de que las partes habían contraído matri-monio pero que los documentos correspondientes nunca fueron llevados al Registro Demográfico por el Rvdo. Antonio García. Aunque certificaron sobre la celebración del matrimonio, añadieron que en los registros de la Iglesia no aparecía copia de documento alguno sobre la celebración del matrimonio. De lo antes expuesto, la Iglesia concluyó que el señor García Marrero y la señora Meléndez Soberal no estaban legalmente casados.(1)
El 18 de mayo de 2000 el demandado García Marrero *82presentó una moción de sentencia sumaria por derecho propio en la cual aceptó los hechos antes expuestos. Añadió que él y la señora Meléndez Soberal mantuvieron en reali-dad un matrimonio consensual en el que procrearon dos hijos. A base a estos hechos, solicitó que como cuestión de derecho se declarase inválido el matrimonio entre él y la señora Meléndez Soberal “por falta de consentimiento del padre o madre de la contrayente menor de edad”.
El 28 de agosto de 2000 la señora Meléndez Soberal presentó una demanda enmendada en la cual incluyó a la señora Guzmán Morales como parte demandada(2) ya que ésta y el señor García Marrero alegadamente habían con-traído nupcias. Alegó específicamente que “de haberse ce-lebrado entre los codemandados [García Marrero y Guz-mán Morales] un matrimonio, el mismo [era] nulo ab initio por existir matrimonio válido vigente con la demandante [Meléndez Soberal]”. Entre otras cosas, solicitó específica-mente que se declarase “nulo ab initio el alegado matrimo-nio entre los codemandados”(3) Con respecto a esta alega-ción, los codemandados negaron la validez del matrimonio entre García Marrero y Meléndez Soberal, y aseveraron que el único matrimonio válido era el habido entre los codemandados. (4)
Ambas partes solicitaron que como cuestión de derecho se dictara sentencia sumaria a su favor. Ambas partes también aceptaron que el 19 de mayo de 1985 se había celebrado una ceremonia matrimonial. Luego procedieron *83a argumentar, cada cual a su favor, sobre la controversia central de derecho de si, mediante esta ceremonia, se cons-tituyó o no un matrimonio válido.
Con las diferentes mociones de sentencia sumaria y las oposiciones a las mismas presentadas por ambas partes, se presentaron todos los documentos necesarios para avalar los hechos pertinentes para poder resolver las cuestiones de derecho sometidas por las partes a la consideración del tribunal.(5)
El foro de instancia dictó una sentencia sumaria parcial a favor de la demandante peticionaria Meléndez Soberal, mediante la cual determinó que entre ésta y el señor Gar-cía Marrero había un matrimonio válido. Basó su conclu-sión de derecho en que de los documentos presentados sur-gían hechos no controvertidos de los cuales se podía determinar que la señora Meléndez Soberal y el señor Gar-cía Marrero habían participado en la ceremonia nupcial estando ésta embarazada y contando con diecinueve años de edad.(6) Concluyó que, como cuestión de derecho, según el Art. 74 del Código Civil, 31 L.P.R.A. see. 242, “[l]os me-nores de ambos sexos que hayan cumplido dieciocho (18) años de edad no necesitan autorización paterna ... para contraer matrimonio en aquellos casos en que se pruebe *84que la mujer contrayente haya sido violada, seducida, o esté en estado de embarazo”. (Énfasis suplido.) Además, los matrimonios anulables se convalidan un día después de que ambos cónyuges hayan llegado a la pubertad legal o cuando hayan concebido. Surgiendo de los hechos no con-trovertidos que se dieron, las circunstancias que exige la ley para convalidar un matrimonio anulable por minori-dad, el foro de instancia concluyó que como cuestión de derecho había habido un matrimonio válido entre el señor García Marrero y la señora Meléndez Soberal y, por lo tanto, ordenó al Registro Demográfico hacer la correspon-diente inscripción. Expresó que los otros procedimientos en cuanto al divorcio continuarían. Nada dispuso sobre el ma-trimonio previamente inscrito en el Registro Demográfico entre García Marrero y Guzmán Morales.(7)
Ante este dictamen, el señor García Marrero recurrió al Tribunal de Circuito de Apelaciones (Tribunal de Circuito) el cual, aplicando las doctrinas de abuso de derecho, incu-ria e impedimento colateral por sentencia, revocó la deter-minación de instancia. Consideró como dispositivo del asunto ante su consideración la sentencia por estipulación que se había dictado el 25 de febrero de 1998 sobre la división de bienes de la comunidad, y procedió a desestimar la demanda en su totalidad.(8)
Inconforme, la peticionaria Meléndez Soberal acudió ante nos para alegar la comisión de los siguientes errores:
(1) Erró al resolver que la sentencia sobre la liquidación de bienes de la comunidad era final y firme.
(2) Erró al resolver que la sentencia antes mencionada adju-dicó también lo expresado en la reconvención sobre la existen-cia del matrimonio.
(3) Erró al desestimar la demanda por incuria.
(4) Erró al estimar que era de aplicación la doctrina de impe-*85dimento colateral por la sentencia emitida en cuanto a la li-quidación de los bienes habidos en la comunidad.
Emitimos una orden para que el señor García Marrero mostrara causa por la cual no debíamos expedir el recurso y dictar una sentencia para revocar la dictada por el Tribunal de Circuito. Las partes han comparecido y, estando en posición para decidir, así procedemos a hacerlo sin ulte-riores procedimientos.
I — I 1 — H
Estamos ante un caso de divorcio por lo que procede, en primera instancia, determinar si existe un vínculo matrimonial válido entre el señor García Marrero y la señora Meléndez Soberal que se pueda disolver por medio de una sentencia de divorcio.(9) Tenemos, pues, que analizar la va-lidez de este vínculo matrimonial, ya que, de determinarse que no existe un vínculo matrimonial válido, procedería confirmar la determinación del Tribunal de Circuito, aun-que por diferentes fundamentos.
El Art. 68 del Código Civil, 31 L.P.R.A. see. 221, dispone que el matrimonio es una institución civil que pro-cede de un contrato civil y que será válido solamente cuando se celebre y solemnice con arreglo a las prescripciones de ley, y sólo podrá disolverse antes de la muerte de cualquiera de los dos cónyuges, en los casos expresamente previstos en este Código. De otra parte, el Art. 69 de nuestro Código Civil, 31 L.P.R.A. see. 231, sólo exige tres requisitos para contraer matrimonio: (1) capacidad legal de los contratantes; (2) consentimiento de los contratantes, y (3) autorización y celebración de un contrato matrimonial mediante las formas y solemnidades prescritas por ley.
*86Entre las incapacidades para contraer matrimonio está la del menor de edad que no haya obtenido el correspondiente permiso. Art. 70(4) del Código Civil, 31 L.P.R.A. see. 232(4). Los menores de veintiún años necesitan el permiso de las personas que los tengan bajo su patria potestad, disponiéndose que “[Tíos menores de ambos sexos que hayan cumplido dieciocho (18) años de edad no necesitan autorización para contraer matrimonio en aquellos casos en que se pruebe que la mujer contrayente haya sido violada o esté en estado de embarazo”. (Enfasis suplido.) Art. 74 del Código Civil, 31 L.P.R.A. see. 242.(10)
La minoridad es una incapacidad relativa. La solicitud para anular un matrimonio basándose en una incapacidad relativa sólo la puede hacer la parte que por carecer de la capacidad necesaria produjo la anulabilidad. La petición la hará a través de su representación legal —F.A.T.R. v. Directora Escuela Ind., 83 D.P.R. 838 (1961)— y la tiene que presentar antes de que se convalide dicha unión. Una vez desaparece la incapacidad, la parte que la tenía cesa de tener causa de acción para solicitar la nulidad del matrimonio. Estos matrimonios con carácter anulable están sujetos a la convalidación por medio de actos posteriores de los involucrados, por el pasar del tiempo o por la ausencia de una reclamación contra la validez del vínculo. Id.
En el caso de autos, ambos contrayentes tenían diecinueve años de edad al momento de celebrarse la ceremonia matrimonial. Uno de ellos, el señor García Marrero, compareció con su madre, la cual complementó el consentimiento dado por el menor para contraer matrimonio; por otro lado, la señora Meléndez Soberal compareció con su hermana, la cual se hizo pasar por su tutora legal para *87complementar el consentimiento dado por la menor contrayente. Al comparecer una persona no autorizada para complementar el consentimiento de la menor, éste quedó viciado. No obstante, y aunque no lo expresara así al momento de la ceremonia, la menor contrayente Meléndez Soberal, como cuestión de hecho, estaba embarazada en ese momento. Éste, su primer hijo, fruto de sus relaciones con el señor García, nació apenas cinco meses después de la ceremonia.
Además, el vicio del consentimiento de la menor que pudiera haber existido quedó subsanado, ya cuando cumplió la mayoría de edad o cuando concibió su segundo hijo dentro de la unión matrimonial. Esta relación duró varios años. Dentro de este término ambos, García Marrero y Meléndez Soberal, advinieron a la mayoría de edad y concibieron a su segundo hijo. Incuestionablemente, cualquier vicio de consentimiento por razón de la minoridad de edad de uno de los contrayentes quedó subsanado, según lo autoriza nuestro Código Civil. Tampoco cabe duda que la persona que podía solicitar la nulidad del matrimonio por ser la que supuestamente había tenido el consentimiento viciado era la demandante, Meléndez Soberal. De estos hechos surge con meridiana claridad que no procedía la acción de nulidad y que, como cuestión de hecho y de derecho, el matrimonio celebrado entre el señor García Marrero y la señora Meléndez Soberal el 19 de mayo de 1985 quedó convalidado y es válido.
Aclarado lo anterior, corresponde analizar el efecto, si alguno, que la no inscripción del matrimonio en el Registro Demográfico tiene sobre su validez.
HH 1 — I
Las inscripciones del Registro Demográfico no constituyen de por sí una declaración incontrovertible de *88un hecho. Tosado v. Tenorio, 140 D.P.R. 859, 865 (1996).(11) Aunque el certificado de matrimonio expedido por el Regis-tro Demográfico tiene un gran valor probatorio, siendo prueba prima facie de la existencia de un matrimonio,(12) una certificación negativa de casamiento expedida por el Registro Demográfico no prueba, por sí sola, su inexistencia. Ante un matrimonio convalidado, la certifica-ción negativa lo que demuestra es que éste nunca se ins-cribió, no que éste no se celebró o que es inexistente.
Reiteramos lo que expresáramos en Pueblo v. Jordán Tarraza, 118 D.P.R. 592, 596 (1987):
[L]a Ley Núm. 24 del Registro Demográfico autoriza la admi-sibilidad del certificado por mandato expreso del Legislador. Ello se justifica en atención a los diversos trámites que estatu-tariamente y reglamentariamente tienen que cumplir los inte-resados y el celebrante —antes, durante y después— de la ce-lebración de un matrimonio .... (Enfasis suplido.)
En el caso de autos, los contrayentes cumplieron con los exámenes de sangre y médicos; suministraron información personal y de sus progenitores, solicitada en el formulario del “Certificado”; los contrayentes, el celebrante y los tes-tigos, al firmar el documento “Certificado de Matrimonio”, atestiguaron la celebración de la ceremonia matrimonial. Del expediente se puede colegir con meridiana claridad que los contrayentes, el celebrante y los testigos cumplieron cabalmente con todos los requisitos exigidos por ley para la celebración de un matrimonio válido. Lo único que faltó fue que el celebrante —Rvdo. Antonio García— una vez con-cluida la ceremonia nupcial, cumpliese con su deber ministerial de enviar al Registro Demográfico los documentos *89que habían sido debidamente cumplimentados, según los requisitos legales pertinentes.
El Art. 24 de la Ley del Registro Demográfico de Puerto Rico, 24 L.P.R.A. see. 1163, dispone:
Toda persona autorizada por la ley, ante la que se hubiere celebrado el matrimonio, estará obligada a entregar dentro de los diez días siguientes a la celebración del mismo, al encar-gado del Registro del distrito en que tuvo lugar dicha ceremo-nia, la licencia matrimonial y la declaración jurada que hubie-sen presentado los contrayentes de acuerdo con las disposiciones de la ley, junto con la certificación de la celebra-ción del matrimonio, que expresará la fecha y lugar en que se hubiera celebrado el mismo y contendrá las firmas del cele-brante y contrayentes y de los testigos presenciales del acto. (Énfasis suplido.)
El que no se cumpliera con el deber ministerial de llevar los documentos al Registro Demográfico para la inscripción de dicho matrimonio, no tiene el efecto de invalidar el ma-trimonio que fue previamente celebrado.(13)
En el caso ante nuestra consideración, y en relación con el señor García Marrero, se inscribió en el Registro Demo-gráfico un matrimonio posterior al constituido entre éste y la señora Meléndez Soberal. El matrimonio posterior ins-crito es entre los codemandados, García Marrero y Guz-mán Morales. Ahora bien, al haber determinado que la unión habida entre el señor García Marrero y la señora Meléndez Soberal es válida y que procede su inscripción en el Registro Demográfico, nos encontramos ante una ins-cripción contradictoria por haber otra sobre el mismo particular que ya consta registrada. Veamos cómo procede atender esta inscripción contradictoria.
*90IV
El Art. 70(1) del Código Civil, según enmendado el 14 de diciembre de 1997 (31 L.P.R.A. sec. 232(1)), dis-pone que son incapaces para contraer matrimonio los casados legalmente. Casarse cuando aún persiste el vínculo matrimonial anterior es una incapacidad absoluta que hace al matrimonio inexistente y no meramente anulable. Cruz v. Ramos, 70 D.P.R. 715 (1949). Vemos que, contrarío a la incapacidad relativa que se establece en el antes discutido inciso (4) del Art. 70, la incapacidad para contraer matrimonio cuando uno de los contrayentes ya está legalmente casado es absoluta. Por lo tanto, el matrimonio contraído por el señor García Marrero y la señora Guzmán Morales es nulo, ya que el señor García Marrero estaba legalmente casado con la señora Meléndez Soberal al momento de celebrar sus nupcias con la señora Guzmán Morales. Al haber declarado legalmente válido el matrimonio habido entre la peticionaria Meléndez Soberal y el señor García Marrero y, por lo tanto, nulo el celebrado entre éste y la señora Guzmán Morales, procede hacer la rectificación correspondiente en el Registro Demográfico.
El Art. 31 de la Ley del Registro Demográfico de Puerto Rico, 24 L.P.R.A. see. 1231, dispone que no podrá hacerse rectificación, adición o enmienda alguna que altere sustancialmente un certificado ya registrado a menos que exista orden del tribunal al respecto. Por su parte, el Reglamento Núm. 0316 del Registro Demográfico de 19 de septiembre de 1957 (24 R.R.P.R. sec. 1071-19), dispone que “[d]espués que un certificado haya sido aceptado por el registrador, no podrá ser objeto de ningún cambio, borradura o alteración ... sin el debido procedimiento de ley”. Esto significa que hay que traer el asunto al tribunal mediante la acción correspondiente, en la cual se incluyan todas las partes que podrían quedar afectadas. Será el tribunal el que determine si procede la rectificación y el que la ordene. *91En el caso de autos se está solicitando la inscripción en el Registro Demográfico del matrimonio entre García Ma-rrero y Meléndez Soberal, y la rectificación de la inscrip-ción del matrimonio entre García Marrero y Guzmán Morales. No cabe la menor duda que el debido proceso de ley exigía que todos los afectados, Meléndez Soberal, Gar-cía Marrero y Guzmán Morales, fuesen incluidos como par-tes en el caso. Para resolver la acción de divorcio presen-tada por la peticionaria Meléndez Soberal, el tribunal tenía primero que determinar la validez de su matrimonio con el señor García Marrero. Esto, a su vez, constituía una impugnación al matrimonio habido entre el señor García Marrero y la señora Guzmán Morales.(14)
En este caso, como ya señaláramos, la señora Guzmán Morales fue debidamente emplazada e incluida como parte en el pleito el 17 de septiembre de 2000. Ésta compareció al foro de instancia, contestó la demanda enmendada en la cual planteó varias defensas y solicitó específicamente que se declarase nulo ab intio el matrimonio entre García Ma-rrero y Meléndez Soberal. Sin embargo, optó por no com-parecer a los foros apelativos, al Tribunal de Circuito y al Tribunal Supremo.
V
Finalmente, en cuanto a la sentencia sobre la liquidación de bienes de la comunidad, aunque ésta advino final y firme, no se puede utilizar para aplicar al caso de autos la doctrina de cosa juzgada, o su corolario de impedimento colateral por sentencia. No hubo identidad de causa, pues estamos ante un pleito de divorcio y aquello fue una supuesta división de comunidad de bienes, ni los *92litigantes lo fueron en la misma calidad. Además, resulta totalmente inaceptable el que, sub silentio, en una acción de liquidación de una supuesta comunidad de bienes re-suelta mediante una sentencia que recoge una estipulación de las partes que versa exclusivamente sobre la división, se pretenda inferir que el tribunal pasó juicio sobre la validez de un matrimonio. La doctrina de cosa juzgada no debe aplicarse inflexiblemente, especialmente cuando al hacerlo se desvirtúan los fines de la justicia, produce resultados absurdos o cuando se plantean consideraciones de interés público. Pagán Hernández v. U.P.R., 107 D.P.R. 720, 736 (1978); Millón v. Caribe Motors Corp., 83 D.P.R. 494, 509 (1961); Feliciano Ruiz v. Alfonso Develop. Corp., 96 D.P.R. 108, 114 (1968); P.R.T.C. v. Unión Indep. Emp. Telefónicos, 131 D.P.R. 171,194 (1992). En el caso de autos, no procedía la aplicación de la doctrina de cosa juzgada, ni de la doc-trina de impedimento colateral por sentencia. Erró el Tribunal de Circuito al así resolver.
VI
Por los fundamentos que anteceden, se expide el recurso solicitado y se dicta una sentencia que revoca la emitida el 15 de noviembre de 2001 por el Tribunal de Circuito que, a su vez, había revocado la dictada por el tribunal de instan-cia el 30 de octubre de 2000. Se devuelve el caso al foro de instancia y se ordena la inscripción en el Registro Demo-gráfico del matrimonio válido habido entre el señor García Marrero y la señora Meléndez Soberal, y la rectificación de la inscripción contraria a ésta, el matrimonio entre el señor García Marrero y la señora Guzmán Morales. El foro de instancia velará por que todo esto se haga conforme a la Ley del Registro Demográfico, según enmendada, 24 L.P.R.A. sec. 1168(b), en cuanto al deber del Secretario de toda sala del tribunal de instancia de enviar al Secretario de Salud una copia de la orden que ese tribunal emita con-forme a lo aquí expresado. Los procedimientos deberán con-*93tinuar en dicho foro de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Rebollo López concurrió sin opi-nión escrita.

 La confusa Certificación dispone: ‘To, Alicia López, actual ministro en la Iglesia Unión Cristiana Misionera de Bayamón Gardens certifico que el Sr. Edwin García Marrero y la Sra. Norma Meléndez Soberal, contrajeron matrimonio el día 19 de mayo de 1985 y los documentos correspondientes no fiieron llevados al Registro Civil por el Rvdo. Antonio García. En los registros de la Iglesia no aparece copia de ningún documento que legalice el matrimonio. Por lo antes expuesto, los antes men-cionados no están legalmente casados.”


 De los autos de instancia surge que la Sra. Marilyn Guzmán Morales fue debidamente emplazada el 17 de septiembre de 2000 y que su representación legal era la misma que la del señor García Marrero. Ésta, por lo tanto, es parte deman-dada aunque no aparezca en el epígrafe del recurso debido a que optó por no apelar al Tribunal de Circuito de Apelaciones (Tribunal de Circuito) y no recurrir ante nosotros.


 En la alternativa y sobre este particular solicitó que de decretarse como válido dicho matrimonio se computase el ingreso de la codemandada y la sociedad de bienes gananciales compuesta por los codemandados para fines de la pensión alimen-taria solicitada por la demandante.


 Además, solicitaron que se “afirmase” la sentencia sobre liquidación de co-munidad de bienes.


6) Con su moción de sentencia sumaria, la señora Meléndez Soberal acompañó los siguientes documentos: (1) una copia de un Certificado de Matrimonio que con-tenía la fecha de la ceremonia —el 19 de mayo de 1985— los nombres de los testigos, sus direcciones y firmas, los nombres y las firmas de los contrayentes, y el nombre y la firma de la persona que ofició la ceremonia (no consta cómo se obtuvo copia del certificado); (2) la Certificación Médica requerida para la obtención de una licencia matrimonial debidamente cumplimentada; (3) el Certificado de Nacimiento de la demandante y el del hijo nacido el 6 de octubre de 1985. En la réplica a esta moción, la parte demandada incluyó también copia de los documentos antes mencionados, más: (a) la certificación de la Iglesia Unión Cristiana Misionera que dice que el Reverendo Antonio García nunca llevó los documentos al Registro Demográfico y que en sus registros no aparecía copia de algún documento que “legalizara” el matrimo-nio; (b) la Sentencia de 25 de febrero de 1998 sobre la liquidación de la supuesta comunidad de bienes habida entre el señor García Marrero y la señora Meléndez Soberal, y (c) el Certificado de Matrimonio entre el Sr. Edwin García Marrero y la Sra. Márilyn Guzmán Morales debidamente expedido por el Registro Demográfico.


 Esto surge del certificado de nacimiento del menor habido de la relación entre ambas partes. El señor García Marrero aceptó este hecho.


 En la sentencia se hizo constar que se hacía formar parte de la misma “el Certificado Matrimonial suscrito por las partes ante el pastor Antonio García”.


 Del escrito de apelación presentado ante el Tribunal de Circuito surge que sólo apeló de la sentencia dictada en instancia el codemandado García Marrero.


 El Art. 95 del Código Civil, 31 L.P.R.A. see. 301, enumera las tres situaciones que disuelven el vínculo matrimonial: (1) muerte; (2) divorcio legalmente obtenido, y (3) nulidad.


 Al haber sido el dictamen por sentencia sumaria, no se pasó prueba, a los efectos de este artículo, de que la contrayente estaba en estado de embarazo para entonces prescindir de la autorización paterna. Sin embargo, esto resulta irrele-vante, ya que el matrimonio fue convalidado, como veremos, por eventos posteriores.


 En este caso estaba en controversia la filiación. Ante una alegación de que no se era el padre de la criatura porque no se inscribió en el Registro Demográfico con el apellido paterno, le dijimos que dicha alegación no derrotaba la presunción de paternidad del Art. 113 del Código Civil, 31 L.P.R.A. see. 461.


 Art. 38 de la Ley del Registro Demográfico de Puerto Rico, 24 L.P.R.A. see. 1237. Véanse, además: Pueblo v. Jordán Tarraza, 118 D.P.R. 592, 596 (1987); Pueblo v. Ramírez, 65 D.P.R. 680 (1946).


 Como se mencionó anteriormente, los contrayentes cumplieron con el requi-sito de obtener la certificación médica para la obtención de la licencia matrimonial, y tenían el certificado de matrimonio debidamente expedido por el Departamento de Salud del Estado Libre Asociado. Copia de este certificado debidamente cumplimen-tado se acompañó con las mociones de sentencia sumaria, tanto de la demandante Meléndez Soberal como la del demandado García Marrero.


 Cuando no pueden coexistir dos declaraciones contradictorias, la validez de una implica necesariamente la impugnación de la otra. En una acción mixta de filiación, expresamos que la declaración de determinada filiación y la impugnación de otra son interdependientes. Sánchez v. Sánchez, 154 D.P.R. 645 (2001).